 1                                                              The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                             NO. 2:18-MC-00075-RSL
11
                              Plaintiff,                       (2:03-CR-00179-MJP-1)
12
             v.                                            Continuing Garnishee Order
13
     CHINH DUC CAO,
14
             Defendant/Judgment Debtor,
15
           and
16
     PIONEER HUMAN SERVICES,
17
                              Garnishee.
18
19
            A Writ of Continuing Garnishment, directed to Garnishee, Pioneer
20
     Human Services, has been duly issued and served upon the Garnishee.
21
     Pursuant to the Writ, Garnishee Pioneer Human Services filed its Answer on
22
23   August 31, 2018, stating that at the time of the service of the Writ,

24   Defendant/Judgment Debtor Chinh Duc Cao was an active employee who was
25
     paid semi-monthly.
26
     //
27
     //
28

     CONTINUING GARNISHEE ORDER (USA v. Chinh Duc                           UNITED STATES ATTORNEY’S OFFICE
                                                                             700 STEWART STREET, SUITE 5220
     Cao & Pioneer Human Services, Court Nos. 2:18-MC-00075-RSL &                   SEATTLE, WA 98101
     2:03-CR-00179-MJP-1) - 1                                                       PHONE: 206-553-7970
 1          After notification of the garnishment proceeding was mailed to the
 2
     parties on or about August 23, 2018, Mr. Cao has not requested a hearing to
 3
     determine exempt property as of this date.
 4
            IT IS THEREFORE ORDERED as follows:
 5
 6          That the Garnishee, Pioneer Human Services, shall pay to the United

 7   States District Court for the Western District of Washington, the non-exempt
 8
     earnings payable to Defendant/Judgment Debtor Chinh Duc Cao, upon each
 9
     period of time when Defendant/Judgment Debtor Cao is entitled to receive such
10
     funds, and shall continue said payments, if any, until Defendant/Judgment
11
12   Debtor Cao’s debt is paid in full; or until Defendant/Judgment Debtor is no

13   longer an active employee of Garnishee and the Garnishee no longer has
14
     possession, custody, or control of any funds due and owing to the
15
     Defendant/Judgment Debtor; or until further order of this Court. This includes
16
     all monies required to be previously withheld by the Garnishee, in accordance
17
18   with the Writ of Continuing Garnishment;

19          That such payment shall be applied to Defendant/Judgment Debtor
20
     Cao’s outstanding restitution obligation, by the United States District Court
21
     for the Western District of Washington; and
22
            That the payment shall be made out to the United States District Court,
23
24   Western District of Washington, referencing Case Nos. 2:03-cr-00179-MJP-1

25   and 2:18-MC-00075-RSL, and to deliver such payment either personally or by
26
     First Class Mail to:
27
     //
28

     CONTINUING GARNISHEE ORDER (USA v. Chinh Duc                   UNITED STATES ATTORNEY’S OFFICE
                                                                     700 STEWART STREET, SUITE 5220
     Cao & Pioneer Human Services, Court Nos. 2:18-MC-00075-RSL &           SEATTLE, WA 98101
     2:03-CR-00179-MJP-1) - 2                                               PHONE: 206-553-7970
 1                  United States District Court, Western District of Washington
                    Attn: Financial Clerk – Lobby Level
 2
                    700 Stewart Street
 3                  Seattle, Washington 98101

 4          DATED this 24th day of October, 2018.
 5
 6
 7                                                                  A
                                                                    Robert S. Lasnik
 8                                                                  United States District Judge 
 9
     Presented by:
10
11
     s/ Kerry J. Keefe
12   KERRY J. KEEFE, WSBA # 17204
     Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     CONTINUING GARNISHEE ORDER (USA v. Chinh Duc                              UNITED STATES ATTORNEY’S OFFICE
                                                                                700 STEWART STREET, SUITE 5220
     Cao & Pioneer Human Services, Court Nos. 2:18-MC-00075-RSL &                      SEATTLE, WA 98101
     2:03-CR-00179-MJP-1) - 3                                                          PHONE: 206-553-7970
